Name: COMMISSION REGULATION (EC) No 2585/97 of 19 December 1997 setting the amounts of aid for the supply of rice products from the Community to the Canary Islands
 Type: Regulation
 Subject Matter: plant product;  cooperation policy;  trade;  regions of EU Member States;  production
 Date Published: nan

 20 . 12. 97 EN Official Journal of the European Communities L 350/75 COMMISSION REGULATION (EC) No 2585/97 of 19 December 1997 setting the amounts of aid for the supply of rice products from the Community to the Canary Islands THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 introducing specific measures in respect of certain agricultural products for the benefit of the Canary Islands ( ! ), as last amended by Regulation (EC) No 2348/96 (2), and in particular Article 3 thereof, Whereas, pursuant to Article 3 of Regulation (EEC) No 1601 /92, the requirements of the Canary Islands for rice are to be covered in terms of quantity, price and quality by the mobilization , on disposal terms equivalent to exemption from the levy, of Community rice, which involves the grant of an aid for supplies of Community origin ; whereas this aid is to be fixed with particular reference to the costs of the various sources of supply and in particular is to be based on the prices applied to exports to third countries; Whereas Commission Regulation (EC) No 2790/94 (3), as amended by Regulation (EC) No 2883/94 (4), lays down common detailed rules for implementation of the specific arrangements for the supply of certain agricultural prod ­ ucts, including rice, to the Canary Islands; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 Is), as last amended by Regulation (EC) No 150 /95 (6), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States currencies; whereas detailed rules on the application and deter ­ mination of these conversions were set by Commission Regulation (EEC) No 1068/93 f7), as last amended by Regulation (EC) No 1482/96 (8); Whereas, as a result of the application of these detailed rules to the current market situation in the rice sector, and in particular to the rates of prices for these products in the European part of the Community and on the world market, the aid for supply to the Canary Islands should be set at the amounts given in the Annex; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Pursuant to Article 3 of Regulation (EEC) No 1601 /92, the amount of aid for the supply of rice of Community origin under the specific arrangements for the supply of the Canary Islands shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 January 1998 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 19 December 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ L 173, 27 . 6 . 1992, p . 13 . (2) OJ L 320 , 11 . 12 . 1996, p . 1 . ( 3) OJ L 296, 17. 11 . 1994, p. 23 . (4) OJ L 304, 29 . 11 . 1994, p . 18 . 0 OJ L 387, 31 . 12 . 1992, p . 1 . (6) OJ L 22, 31 . 1 . 1995, p. 1 . 0 OJ L 108 , 1 . 5 . 1993, p . 106 . (8) OJ L 188 , 27. 7. 1996, p . 22 . L 350/76 | EN | Official Journal of the European Communities 20 . 12. 97 ANNEX to the Commission Regulation of 19 December 1997 setting the amounts of aid for the supply of rice products from the Community to the Canary Islands (ECU/tonne) Product Amount of aid (CN code) Canary Islands Milled rice ( 1006 30) 176,00 Broken rice ( 1006 40) 39,00